PUBLISHED ORDER

By order dated April 3, 2014, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals, and by order dated April 15, 2014, the Court scheduled this case for oral argument on May 29, 2014. After further consideration in preparation for oral argument and discussion among the Justices at conference, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals opinion, Dumont v. Davis, 992 N.E.2d 795 (Ind.Ct.App.2013), should be reinstated as Court of Appeals precedent. Accordingly, the order scheduling this case for oral argument is VACATED, the order granting transfer is VACATED, and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court directs the Clerk to certify this appeal as final and to send copies of this order to the Hon. Nancy H. Vaidik, Chief Judge of the Court of Appeals; the Court of Appeals Administrator; and all counsel of record.
The Court further directs the Clerk to post a copy of this order to the Court’s website and to send a copy of this order to LexisNexis and Thomson/Reuters for publication on-line and in the bound volumes of this Court’s decisions.
All Justices concur.